Citation Nr: 0812297	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.

2.  Entitlement to service connection for a low back 
condition.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.
FINDINGS OF FACT

1.  In February 1955, the Boston RO denied entitlement to 
service connection for a low back condition.  The veteran did 
not file a timely appeal.

2.  The evidence associated with the claims file subsequent 
to the February 1955 rating decision does raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back condition.

3.  The veteran's current back condition is not related to 
his active military service.


CONCLUSIONS OF LAW

1.  The February 1955 decision denying entitlement to service 
connection for a low back condition is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007).

2.  The additional evidence presented since the February 1955 
decision is new and material, and the claim for entitlement 
to service connection for a low back condition is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).  

3.  The veteran's current back condition was not incurred 
during his active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Boston RO denied service connection in a February 1955 
rating decision. Although the veteran was treated for back 
pain in service, the discharge examination showed no residual 
disability.  Also, the January 1955 VA examination's 
diagnosis section stated, "No orthopedic disease noted."  
After issuance of the February 1955 rating decision, the 
veteran requested a form to appeal, and VA sent the form to 
him.  However, the veteran never submitted his appeal and the 
decision became final.

Evidence received after the February 1955 rating decision 
includes diagnostic and treatment records pertaining to a 
roofing accident in October 1988.  The veteran contends that 
the T12 compression fracture discovered at that time was an 
old injury that existed but was not discovered during 
service.  Taken at face value, this is new and material 
evidence and the claim is reopened.

Accordingly, the Board will proceed to the merits of the 
claim.

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

As was noted in the February 1955 rating decision, the 
service medical records show diagnosis and treatment for low 
back pain.  At the time of that rating decision, there was no 
current disability.

The veteran was involved in a roofing accident in October 
1988.  According to the emergency room report, he fell 8 to 
10 feet off of a ladder, landed upright, and then fell 
backwards.  X-rays taken one day after the accident showed an 
anterior compression fracture of T12 and a fracture through 
the inferior aspect of the T11 spinous process.   

The Board finds that the T12 compression fracture was caused 
by the fall from the ladder in October 1988 and not by any 
event in service as the veteran contends.  A November 1988 
follow up examination by Peter F. Sturm, M.D., states that 
the veteran was one month status post a T12 compression 
fracture.  The veteran points to a February 1993 report from 
the South Shore MRI Center that describes an old wedge 
compression fracture of T12.  This examination occurred over 
four years after the roofing accident.  That would constitute 
an old injury.  Given the totality of the circumstances, it 
is not reasonable to interpret the notation as evidence that 
the T12 fracture was approximately 50 years old.  The same is 
true for a July 2001 report from the Lahey Clinic that 
employs similar language.

All of the new medical evidence of record dates from the late 
1980s to the present.  There was a considerable length of 
time, more than 30 years, between the veteran's separation 
from service and his treatment for back pain.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Given the length of time between the 
veteran's separation from military service and his treatment 
for back pain, the record is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d).  
Service connection for a low back condition is denied.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in September 2004 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In addition, the notice provided in 
September 2004 addressed the specific information and 
evidence necessary to reopen the claim for service connection 
for a low back condition, and adequately informed him of the 
specific basis for the prior denial of his claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until September 2007.  
There is no prejudice to the veteran in proceeding with the 
issuance of a final decision despite VA's failure to provide 
more timely notice, as his claim for service connection is 
being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

  
ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
condition.

Entitlement to service connection for a low back condition is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


